Citation Nr: 0634335	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1971 and from August 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in April 2004.  


FINDINGS OF FACT

1.  Any current cervical spine disability is not of service 
origin.

2.  Any current right shoulder disability is not of service 
origin.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated during the veteran's period of active military 
service nor may it be presumed to have been incurred during 
his period of service.  38 U.S.C.A. §§ 1110; 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

April 2002, April 2005, and March 2006 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claims.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal in March 2006.  Even if the 
March 2006 notice was deemed to be inadequate on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The Board finds that there has been compliance with the 
assistance provisions set forth in the VCAA.  All available 
service medical, VA, and private treatment records have been 
obtained.  

The veteran has testified to receiving treatment for a neck 
and shoulder injury in 1970 at Elmendorf Air Force Base 
Hospital.  Numerous attempts have been made to obtain 
additional service medical records.  These attempts include a 
June 1998 receipt of records which contained medical records 
but no records from Alaska.  An additional attempt to obtain 
records was made in June 2004 with a December 2004 reply that 
no additional records were available.  An attempt was made to 
obtain records from Elmendorf Air Force Base in June 2004, 
with a response being received that there were no treatment 
records at that facility. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As discussed below the veteran's testimony provides competent 
evidence of injuries in service, and treatment records 
document current cervical spine and right shoulder 
disabilities.  There is no competent evidence, however, 
relating the current disabilities to the claimed injury in 
service.  The veteran has not reported a continuity of 
symptomatology and has actually reported the onset of 
symptoms after service.  An examination is, therefore, not 
warranted.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, is identified in 
service, and the same disease is identified at any time after 
service, service connection will be established.  38 C.F.R. 
§ 3.303(b).  If there are not sufficient observations to 
identify the disease in service, a continuity of 
symptomatology is required.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if it became manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Cervical Spine

The available service medical records reveal no complaints or 
findings of cervical spine/neck problems.  At the time of the 
veteran's July 1971 service separation examination, for his 
first period of service, normal findings were reported for 
the head, face, neck and scalp; spine and other 
musculoskeletal systems; and upper extremities. 

On his June 1972 report of medical history, the veteran 
checked the "no" boxes when asked if he had recurrent back 
pain; arthritis, rheumatism, or bursitis; or bone, joint, or 
other deformity.  

At the time of a June 1972 physical examination, normal 
findings were again reported for the head, face, neck and 
scalp; spine and other musculoskeletal systems; and upper 
extremities.  The veteran indicated that he was in good 
health at that time.  

There are no objective medical findings of a neck/cervical 
spine problem in the years immediately following service.  

In March 1993, the veteran submitted a claim for service 
connection for degenerative spine arthritis, which he 
reported began in approximately 1982.  

At the time of a June 1993 VA examination, the veteran 
reported injuring his back when falling off a horse at age 
15.  He also noted that he had been an automobile mechanic.  
The veteran indicated that he had worked as a cowboy at a 
feed ranch and that over the years he had sustained multiple 
back injuries.  There were no findings referable to a 
cervical spine disability.  The pertinent impression was 
degenerative joint disease of the lumbar spine.

At a June 1998 VA outpatient visit, the veteran reported that 
he sustained an injury to his back in 1970 and was treated at 
an Air Force hospital.  A diagnosis of lumbar degenerative 
disc disease was rendered.  No findings regarding a cervical 
spine disability were reported.

On a June 1998 VA examination, the veteran reported that he 
sustained a back injury in 1969 or 1970 in Alaska, while 
helping place an engine into a personnel carrier when the 
chain holding the engine snapped.  He stated that he jumped 
to dodge the falling engine and landed on his back on the 
blade of a bulldozer.  He indicated that the next day he was 
seen at Ft. Richardson sick call and x-rayed at Elmendorf Air 
Force Base.  He stated that he had had intermittent back pain 
since that time and that it had become worse in the past 5-6 
years.  The pertinent impression was low back pain with left 
radicular symptoms.  No findings were reported regarding a 
cervical spine disorder.

In February 2002, the veteran requested service connection 
for a neck disorder.  

In his November 2002 notice of disagreement, the veteran 
indicated that his neck was injured while stationed in 
Alaska.  He noted that he fell off a truck on a bulldozer and 
landed on the blade, hitting his head and shoulder on the 
concrete floor.  He stated that he went on sick call at the 
clinic at Ft. Richardson and after seeing the doctor was sent 
to Elmendorf Air Force Hospital.  In his July 2003 
substantive appeal, the veteran requested that treatment 
records be obtained from Elmendorf Air Force Hospital.  

At the time of his April 2004 hearing, the veteran testified 
that while stationed in Alaska he was standing on a track 
when a starting motor was being loaded on to a D-6 
caterpillar.  The chain was not fastened properly to the 
engine and the engine fell, dropped, and bounced.  It 
recoiled backwards and went along the track.  The veteran 
stated that he could not gain traction because it was metal 
and he fell backwards off the track and over the blade which 
was down on the floor.  It caught the lower part of his back 
and flipped his head and shoulder to the floor.  He indicated 
that his head and shoulder hit the floor at an angle.  

The veteran reported that this occurred in February or March 
of 1970.  He stated that he went to the dispensary on sick 
call the next day and that he was subsequently sent to 
Elmendorf Air Force Base Hospital.  He noted being there 
about 5 or 6 hours but indicated that he was not admitted.  
The veteran stated that he was treated at VA hospitals in 
Phoenix, Tucson, and Spokane.  He testified that he first 
received post-service treatment in the late 1980's, but had 
earlier treated himself with over-the counter medications.   

The record documents current degenerative disc disease of the 
cervical spine.  Thus, the element of a current disability is 
satisfied.

The veteran's testimony regarding an injury in service, 
provides competent evidence on the element of an in-service 
incurrence of a disease or injury.

There is no competent evidence of a link between the claimed 
in-service injury and the current cervical spine disability.  
There is no competent medical opinion that there is such a 
link.  

To the extent that the veteran's testimony could be construed 
as reporting a continuity of symptomatology, it is 
contradicted by his statements in the 1993 claim that spinal 
symptoms began in approximately 1982, and by the 1993 and 
1998 examinations which note his reports of in-service 
injury, but found only lumbar spine disability.  Moreover, 
the hearing testimony did not specifically report a 
continuity of symptomatology from the time of the injury in 
service.

Because he is a lay person, the veteran's statements relating 
his current cervical spine degenerative disc disease to his 
period of service do not constitute competent evidence on 
this question.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of evidence linking current degenerative disc 
disease of the cervical spine to service, the preponderance 
of the evidence is against the claim; therefore, reasonable 
doubt does not arise and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2006).


Right Shoulder

The service medical records reveal no complaints or findings 
of right shoulder problems.  At the time of the veteran's 
July 1971 service separation examination, for his first 
period of service, normal findings were reported for upper 
extremities. 

On his June 1972 report of medical history, the veteran 
checked the "no" boxes when asked if he had a painful or 
trick shoulder or elbow; arthritis, rheumatism, or bursitis; 
or bone, joint, or other deformity.  

At the time of a June 1972 physical examination, normal 
findings were again reported for the upper extremities.  The 
veteran indicated that he was in good health at that time.  

There are no objective medical findings of a right shoulder 
problem in the years immediately following service.  

On the June 1993 and 1998 VA examinations, the veteran again 
reported no history or complaints of right shoulder problems.  

In February 2002, the veteran requested service connection 
for a right shoulder disorder.  

In his November 2002 notice of disagreement, the veteran 
indicated that his shoulder was injured in the same incident 
in Alaska.  He noted that he fell off a track on a bulldozer 
and landed on the blade, hitting his head and shoulder on a 
concrete floor.  He stated that he went on sick call at the 
clinic at Ft. Richardson and after seeing the doctor was sent 
to Elmendorf Air Force Hospital.

At the April 2004 hearing the veteran testified that he hit 
his head and shoulder on the floor at the time of the injury 
while stationed in Alaska.  

The record clearly documents current degenerative joint 
disease of the right shoulder.  The element of a current 
disability is satisfied.

The Board further notes that the veteran is competent to 
report the in-service shoulder injury.  The credibility of 
this report is lessened by the variable descriptions of his 
injuries in this accident.  

More significantly, there is no competent evidence of a 
continuity of symptomatology from the time of the injury to 
the present.  The veteran checked the "no" boxes when asked 
if he had ever had painful or trick shoulder; arthritis, 
rheumatism, or bursitis; or bone, joint, or other deformity 
at the time of his separation from service.  There is also no 
record of treatment or complaints related to a shoulder 
disability in the decades immediately following.  

No medical professional has linked the current right shoulder 
disability to service.  Because he is a lay person, the 
veteran's statements relating his current right shoulder 
degenerative joint disease to his period of service do not 
constitute competent evidence on this question.  See Moray 
and Grottveit.

In the absence of competent evidence linking current 
degenerative joint disease of the right shoulder to service, 
the preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


